Citation Nr: 1216350	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  07-38 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.

2.  Entitlement to an initial rating in excess of 30 percent for post traumatic stress disorder (PTSD) with history of adjustment disorder with anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This decision granted the Veteran's claims for service connection for adjustment disorder with anxiety (claimed as PTSD) and bilateral pes planus, assigning a 0 percent (noncompensable) rating for each, effective January 1, 2006.  In August 2009, the RO increased the rating assigned to the Veteran's service-connected psychiatric disability, then characterized as PTSD with history of adjustment disorder with anxiety, to 30 percent, effective from August 7, 2008.  

The Board remanded the claims in July 2010 so that additional development of the evidence could be conducted.  

The RO, in June 2011, increased the disability rating assigned to the Veteran's service-connected bilateral pes planus to 30 percent, effective from January 1, 2006.  The RO also, in October 2011, indicated that the disability rating assigned to the service-connected PTSD with history of adjustment disorder with anxiety was being increased to 30 percent, effective from January 1, 2006.  As such, the issues are characterized as shown on the title page of this decision.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge conducted at the RO in February 2010.  The transcript of the hearing is of record.

The Board also observes that the Veteran also previously perfected an appeal as to a service connection claim for sleep apnea.  See Board's remand, dated in July 2010.  The RO, by means of an October 2011 rating decision, granted service connection for sleep apnea.  As this represents a full grant of the benefits sought concerning the matter of service connection for sleep apnea, this issue is no longer before the Board for appellate adjudication.  


FINDINGS OF FACT

1.  For the entire initial rating period from January 1, 2006, the Veteran's bilateral pes planus was manifested by complaints of pain, flare-ups, and the occasional use of shoe inserts; the bilateral pes planus was not manifested by pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation which is not improved by orthopedic shoes or appliances.

2.  For the entire initial rating period from January 1, 2006, the Veteran's service-connected PTSD with history of adjustment disorder with anxiety was manifested by complaints of anxiety, trouble sleeping, panic attacks (occurring less than once a week), irritability, and hypervigilance; PTSD was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships.






CONCLUSIONS OF LAW

1.  For the entire initial rating period from January 1, 2006, the criteria for the assignment of an initial rating in excess of 30 percent for the service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5276 (2011).

2.  For the entire initial rating period from January 1, 2006, the criteria for the assignment of an initial rating in excess of 30 percent for the service-connected PTSD with history of adjustment disorder with anxiety have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Codes 9440-9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a November 2007 statement of the case (SOC) in response to the Veteran's September 2007 NOD with the two initial ratings assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Neither the Veteran nor his representative have argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Neither the Veteran nor his representative has identified any outstanding medical records.

In addition, the Veteran was afforded VA examinations with respect to the issues on appeal in April and May 2006, June 2009, November 2010, and August 2011.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary clinical examination findings to evaluate the respective disabilities under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claims has been satisfied.

Law and Factual Background

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's service-connected bilateral pes planus is evaluated under Diagnostic Code 5276.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5276, a 30 percent evaluation is available for severe acquired bilateral flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is available for pronounced, acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillies on manipulation that is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In cases, such as this, the Board must address, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

The Veteran's service-connected PTSD is shown to have been rated 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Anxiety disorders, which include PTSD, are rated under the same criteria set forth in Diagnostic Code 9440.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The schedular criteria incorporate the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and consideration of the Global Assessment of Functioning (GAF) score.  38 C.F.R. §§ 4.125, 4.130.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV at 32.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran's statements describing his symptoms are considered to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Barr, 21 Vet. App. at 309 (noting that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  These statements are reviewed in conjunction with relevant medical evidence and with consideration of the pertinent rating criteria.



The Veteran sought service connection for bilateral flat feet and for PTSD in August 2005.  See VA Form 21-526.  He was still on active duty at this time.  As part of a letter received by VA in March 2006, the Veteran sought to have his claim "resubmitted"; he pointed out he had retired from the Army effective January 1, 2006.  

The report of a VA PTSD examination, dated in April 2006, shows that the Veteran denied being previously treated for any psychiatric-based problems.  The Veteran reported having dreams of an in-service enemy mortar event, and denied having intrusive thoughts during the day.  His mood was described as no worse than mildly tense.  He did not appear to be depressed.  

Examination showed that the Veteran presented in a clean manner, and was appropriately groomed and casually dressed.  He was alert, attentive, and oriented times four.  Affect was described as normal.  His speech was clear and goal-directed.  The Veteran's thought content was described as rational.  He denied any history of hallucinations or delusions.  He denied ever having panic attacks.  He did attribute some anxiety to his dreams about his time in the Persian Gulf.  The examiner commented that a diagnosis of PTSD was not warranted at this time.  The Veteran had no history of flashbacks, or of either social distancing or withdrawal.  The Veteran in fact claimed to be doing well socially.  The Veteran was also noted to have denied suicidal ideation or intent.  The examiner added that the Veteran's insight and judgment were well within normal limits.  The examiner supplied a diagnosis of adjustment disorder with anxiety (mild).  A GAF score of 70 was also included.  

The Veteran's feet were evaluated in the course of a May 2006 VA General Medical/Gulf War Guidelines examination.  He complained of bilateral foot pain associated with flare ups, occurring three to four times a month.  He denied any swelling or redness.  The Veteran noted that he wore soft soled shoes without inserts.  Examination of the feet showed flat feet with weight bearing and non weight bearing.  Normal alignment of the Achilles tendon was noted in both positions.  No varus or valgus was noted, nor was malalignment present.  The Veteran was not tender to palpation on any part of the feet.  On fatiguing, no change in range in motion was detected, nor was either fatigue, weakness, lack of endurance, or incoordination present.  The supplied diagnoses included bilateral pes planus.  

A RO rating decision dated in September 2006 granted service connection for, in pertinent part, bilateral pes planus and adjustment disorder with anxiety (claimed as PTSD).  Both disabilities were assigned a zero percent, noncompensable, evaluation, effective from January 1, 2006.  The Veteran perfected an appeal to these two RO determinations.  

An August 2008 VA mental health intake consult note includes a diagnosis of PTSD, and a GAF score of 58.  The Veteran complained of being "restless, stressed out," and added that he was suffering from loss of concentration, poor sleep, and dreams of Iraq.  He denied being in receipt of prior mental health treatment.   No prior history of suicide attempts was reported.  The Veteran reported being married, and that his hobbies included fishing.  He was helped with a yard care business and was active in his church.  Examination showed the Veteran to be well groomed.  His speech was coherent and relevant.  His mood was described as empty, and his affect as anxious.  He denied both suicidal and homicidal ideation.  Judgment was noted to be, by history good; and insight was reported to be fair.  

A December 2008 VA outpatient podiatry note shows the Veteran was seen for follow up regarding heel pain complaints.  Pain was demonstrated on the plantar aspect of the foot with plantar flexion resistance.  Pain was elicited on palpitation of the first metatarsal pharyngeal joint bilaterally.  A limited range of motion in flexion and extension of the hamstrings was demonstrated, worse on the left side.  The diagnoses included plantar fasciitis, resolving shin splints, myositis, tight Achilles tendon, and tight hamstring.






A VA fee-basis examination report, which shows that the Veteran was examined in June 2009, is of record.  He complained of constant foot pain, together with aching and cramping.  He mentioned that while at rest he had stiffness and swelling, but no pain, weakness, or fatigue.  The Veteran further mentioned that on standing or walking he had pain, stiffness, swelling, and fatigue.  The pain was noted to be elicited from physical activity and stress.  The Veteran wore soft shoe insoles.  

Examination of both feet revealed tenderness, but neither painful motion, edema, disturbed circulation, weakness, atrophy of muscles, heat, redness, nor instability.  No tenderness was present on either foot with palpitation of the plantar surface.  Bilaterally, alignment of the Achilles tendon was normal.  Pes planus was present.  Also bilaterally, there was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or evertion of the foot.  The Veteran had no limitation with standing or walking.  He did require shoe inserts, but not orthopedic shoes, corrective shoes, arch supports, foot supports, or built-up shoes.  Bilateral pes planus was diagnosed.  The examiner commented that subjective symptoms included pain, stiffness, swelling, and feet fatigue which radiated into the legs.  Objective symptoms, noted the examiner, included bilateral pes planus demonstrated on X-ray examination, tenderness and flat feet.  X-rays did not show any significant bone, joint, or soft tissue abnormality of the feet.  The examiner added that the bilateral pes planus had no limiting effect on either the Veteran's usual occupation or daily activities.  

The report of a VA fee-basis psychiatric examination report, dated in June 2009, shows that the Veteran was evaluated for his PTSD.  The Veteran indicated that he had had no prior mental health treatment.  He reported trouble adjusting to civilian life.  The Veteran cited that various symptoms he suffered from as including hypervigilence, startle response, and nightmares.  These symptoms occurred intermittently, from several times a week to several times a day.  He mentioned that, while he knew they were not real, he mentioned that he saw "shadowy figures" out of the side of both eyes.  He mentioned that he did not like to socialize and that he avoided crowds.  The Veteran also reported much trouble with sleeping, both falling asleep and staying asleep.  As for employment, the Veteran reported getting along well with both co-workers and supervisors.  He also mentioned feeling angry, irritable, and withdrawn since returning from Iraq.  The Veteran also indicated that he attempted to avoid stimuli related to his military service.  

Examination revealed normal orientation, and appropriate appearance, hygiene, and behavior.  The Veteran's affect and mood were "predominant with anxiety."  The Veteran also indicated that he had some impaired impulse control with regard to unprovoked irritability.  Communication, speech, and concentration were all described as normal.  The Veteran gave a history of panic attacks occurring less than once a week.  A history of either delusions or hallucinations was not reported; though, as noted, he did suffer from "elusions."  No obsessional rituals were mentioned, and his thought processes were described as normal.  The Veteran did not have impaired abstract thinking.  On examination, his memory was good in regards to detail and exact dates, however the Veteran complained of some mild memory problems when anxious.  He did not have suicidal or homicidal ideation.  PTSD was diagnosed, and a GAF score of 61 to 65 was provided.  

The examiner commented that the Veteran's PTSD symptoms caused occupational and social impairments with occasional decrease and work efficiency and intermittent inability to perform occupational tasks, although generally he was functioning satisfactorily with routine behaviors, self-care, and normal conversation.  The examiner again pointed out that the Veteran suffered from anxiety and chronic sleep impairment.  The Veteran was not noted to have trouble with understanding simple and complex commands.  The examiner also commented that if the Veteran were to participate in counseling and a PTSD education group, and possible begin to take some medications, his prognosis was good.  

The report of an August 2009 RO rating decision increased the disability to 30 percent, effective from August 7, 2008, for the Veteran's psychiatric disability.  In so doing the disability was recharacterized as PTSD with history of adjustment disorder with anxiety.  As part of a later-dated rating decision, in October 2011, the effective date for the Veteran's service-connected PTSD with history of adjustment disorder with anxiety was changed, to January 1, 2006.  

A VA MRI (magnetic resonance imaging) report, dated in January 2010, shows that examination of both feet showed no significant abnormalities, and no evidence of fractures.  

A February 2010 primary care attending note outpatient record shows that the Veteran indicated that he felt stressed out and "disconnected."  He denied suicidal and homicidal ideation.  He did mention he got depressed at times, and that he had nightmares and flashbacks.  The Veteran did mention he had feelings of hopelessness.  

A May 2010 VA mental health group treatment note indicates that the Veteran was oriented in all spheres, and no abnormalities concerning speech, behavior, or thought processes were present.  

The Board remanded these claims in July 2010 so that, in pertinent part, additional medical examinations could be conducted.  

The report of a VA feet examination, dated in December 2010, but signed by the examiner in November 2010, shows that the Veteran informed the examiner that his pes planus disability was getting progressively worse.  Regarding his left foot, the Veteran complained of pain and heat on the bottom of his foot.  He also complained of redness along both metatarsals on the plantar aspect.  He further complained of stiffness, fatigability, weakness, and lack of endurance.  As to his right foot, he complained of flare-ups occurring weekly or more often.  He added he was unable to stand for more than a few minutes, and unable to walk more than a few yards.  

Examination of the left foot showed no evidence of instability or abnormal weight bearing.  There was evidence of painful motion and tenderness on the plantar aspects of both feet.  Achilles alignment was normal in weight bearing and non weight bearing positions.  There was no forefoot or midfoot malalignment.  Pronation was not present.  An arch was not present on either weight bearing or non weight bearing examination.  There was Achilles tendon pain on manipulation.  There was no muscle atrophy of either foot.  MRI examination showed right foot fasciitis along the posterior tibia tendon near the insertion.  As to the left foot, no significant abnormalities were observed.  

The examiner commented that the Veteran, in his current job, was permitted to sit and prop his feet up for most of the day.  The Veteran reportedly still needed to walk in the course of his job, and that there was a distance of 200 yards between where he parked his car to the office.  The supplied diagnoses included bilateral pes planus and plantar fasciitis.  This was noted to have a significant effect on his occupation due to decreased motion, weakness or fatigue, decreased strength, and lower extremity pain.  This disorder was noted to have caused the Veteran being assigned different work-related duties and increased his absenteeism.  The Veteran reported missing two weeks of work in the past year.  The Veteran also informed the examiner that he needed to wear extra wide shoes, and that he usually wore custom inserts although they did not fit all of his shoes.  The examiner opined that the Veteran was employable at a desk job, and again observed that the Veteran's employer allowed him to elevate his feet.  

The RO, in June 2011, increased the disability rating assigned to the Veteran's service-connected bilateral pes planus to 30 percent.  An effective date of January 1, 2006, was assigned.  

A medical opinion, pertaining to the Veteran's feet, was included as part of a VA miscellaneous respiratory examination conducted in August 2011.  The examiner commented that the Veteran had chronic foot pain associated with his bilateral pes planus.  She opined that the Veteran could work with restrictions on weight bearing and walking distances due to his pes planus-related foot pain.  

Also of record is a VA PTSD examination report, dated in August 2011.  The examiner is shown to have comprehensively reviewed, and reported, the Veteran's psychiatric medical history.  Review of the report shows that the examiner supplied diagnoses of PTSD and adjustment disorder with depressed mood.  A GAF score of 70 was supplied.  The examiner commented that the supplied GAF score was at the upper end of the range of mild symptoms.  The Veteran reported feeling sad much of the time, not getting pleasure from things he used to enjoy.  He complained of having less energy, and also being restless and agitated.  He added he was more irritable than usual.  He denied any suicidal thoughts.  He expressed discouragement concerning his future.  

The examiner noted that the Veteran's service-connected psychiatric disability was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  

The examiner pointed out that symptoms from the Veteran's PTSD, concerning occupational and social impairment, resulted in mild to moderate difficulty, primarily in interacting with other people socially.  Depression was noted to be associated with the Veteran's being distracted, having decreased energy, anhedonia, and feelings of sadness.  

The Veteran was reported to be casually dressed and adequately groomed.  His affect was described as "bright."  Speech was normal in rate, tone, and volume; the examiner commented, however, that the Veteran appeared somewhat guarded.  Thought process was described as goal directed.  The Veteran was alert and oriented.  Concentration was grossly intact.  Immediate recall was intact.  Short-term memory was described as mildly impaired, though the examiner seemed to question the Veteran's effort.  Long term memory was described as intact.  There was no evidence of panic.  The Veteran denied compulsive behavior.  There was no evidence of homicidal or suicidal thoughts, hallucinations, or delusions.  The Veteran reported falling asleep easily, and sleeping about six hours a night.  He also reported feeling sad much of the time, and also complained of being restless and agitated.  

The Veteran complained of experiencing recurrent and distressing recollections of in-service stressful events, including images, thoughts, or perceptions; recurrent distressing dreams of the event; and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran also noted that he avoided things that reminded him of stressful in-service events; and that he had a markedly diminished interest in significant activities; and felt detached or estranged from others.  The Veteran reported being hypervigilant and to suffer from an exaggerated startle response.  The examiner opined that the described PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The examiner noted the presence of the following symptoms:  depressed mood, anxiety, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  The examiner added that the present symptoms appeared less severe than in the past.  The examiner also commented that the PTSD symptoms likely resulted in mild to moderate difficulty, primarily in interacting with other people in a social context.  His depression symptoms reportedly were associated with the Veteran's being restless, being distracted, having decreased energy, and feeling sad.  

Analysis

Bilateral Pes Planus

In considering all the evidence under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 30 percent for his service-connected bilateral pes planus.  The Board concludes that the 30 percent evaluation fully contemplates the level of disability due to the Veteran's service-connected bilateral pes planus.  Although the Veteran has numerous disabilities of his feet, some service connected (pes planus) and some not (plantar fasciitis), and while acknowledging that he does have a foot disorder, none of the above-discussed medical evidence, including the reports of VA feet examinations, shows that his bilateral pes planus is manifested by marked pronation.  Objective study further does not show extreme tenderness of the plantar surfaces of the feet due to pes planus.  Further, a marked inward displacement and severe spasm of the tendo Achillis on manipulation which is not improved by orthopedic shoes or appliances is also not shown.  As such, the preponderance of the evidence is against a rating in excess of 30 percent for bilateral pes planus, and the claim is denied.

The Board has considered the impact of DeLuca, with regard to the Veteran's bilateral pes planus.  The United States Court of Appeals for Veterans Claims (Court) held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2011).  However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5276 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board, however, finds no section that provides a basis upon which to assign a higher disability evaluation for the bilateral pes planus.

PTSD with History of Adjustment Disorder with Anxiety

After considering all of the evidence of record, including particularly an August 2008 VA mental health outpatient record and the above referenced April 2006, June 2009, and August 2011 VA PTSD examinations and variously cited GAF scores, of which none was below 58; the Board finds that the Veteran's psychiatric disorder does not warrant a rating in excess of 30 percent at any time from January 1, 2006.  

In this regard, for the applicable period of time, the medical evidence fails to demonstrate that the criteria set out in 38 C.F.R. § 4.130 (Diagnostic Code 9440-9411), and necessary for the assignment of a 50 percent rating, have been met.  Of particular note, and mindful that the Veteran demonstrated signs of anxiety in April 2006, June 2009, and August 2011, and exhibited mildly impaired short term memory in August 2011 (where at that time the examiner seemed to question the Veteran's effort), review of the psychiatric-based medical evidence fails to demonstrate that the Veteran suffered from symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks (occurring more than once a week), difficulty in understanding complex commands, impairment of long-term memory, impaired judgment, or impaired abstract thinking.  Further, while GAF scores of 70, 61 to 65, and 70 were provided in the course of the VA examinations conducted, respectively in April 2006, June 2009, and August 2011 (see DSM-IV at 46-47, reflecting some mild symptoms or some difficulty in social, occupational, or school functioning), a lower GAF score of 58 was noted as part of the above-discussed August 2008 VA mental health outpatient treatment note.  A GAF score between 51 and 60 indicates that the Veteran has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.  

In addition, the examiner who conducted the June 2009 VA examiner specifically used language reflecting that the Veteran's psychiatric symptoms were as described for those included in the 30 percent criteria under the General Rating Formula for Mental Disorders.  Also, language specifically used by the examiner who conducted the VA PTSD examination in August 2011 shows that he was of the opinion that the Veteran's psychiatric symptoms at that time were like those reflected as those which would warrant a 10 percent disability rating under the General Rating Formula for Mental Disorders.  In the absence of competent evidence of greater service-connected psychiatric pathology an increased rating is not in order at any time since January 1, 2006.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert.



Extraschedular Consideration

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Board finds that neither the Veteran's service-connected bilateral pes planus nor psychiatric disability (PTSD with history of adjustment disorder with anxiety) is so unusual or exceptional as to render impractical the application of the regular schedular standards at any time during the pendency of the initial evaluation period.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes that the Veteran's bilateral pes planus and/or psychiatric-based disability has not necessitated frequent periods of hospitalization and there is no objective evidence that either has resulted in marked interference with his employment.  In fact, while acknowledging that the Veteran, due to his service-connected bilateral pes planus, is permitted at his place of employment to sit and prop his feet up for most of the day, the Veteran is currently working.  The facts of this case do not present such an extraordinary disability picture such that the Board is required to remand these matters to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun, 22 Vet. App. at 115.

ORDER

An initial rating in excess of 30 percent for bilateral pes planus from January 1, 2006, is denied.

An initial rating in excess of 30 percent for PTSD with history of adjustment disorder with anxiety from January 1, 2006, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs
n

